 LANE AVIATIONCORP.575Lane Aviation CorporationandJohn E. HookandJohn D. ZarosandTeamsters Union,Local 413 af-filiatedwith the international Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America. Cases9-CA-8183, 9-CA-8263,and 9-CA-8420-1,-2October 22, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn April 13, 1976, Administrative Law Judge Rus-sellM. King, Jr., issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.We agree with the findings of the AdministrativeLaw Judge that Respondent committed the variousviolations of Section 8(a)(1) of the Act alleged in thecomplaint. We also agree that Respondent unlawful-ly discharged employees Zaros and Hook in violationof Section 8(a)(3) and (1).As discussed by the Administrative Law Judge, theRespondent entered into a settlement agreement onJuly 24, 1974, under the terms of which it agreed,inter alia,to offer unconditional reinstatement andbackpay to Zaros and Hook and to post a noticestating that it would not engage in various unfair la-bor practices. Respondent has complied with the set-tlement agreement except with respect to the rein-statement of Zaros. It posted the proper notice, madebackpay payments to Zaros and Hook, and offeredreinstatement to Hook, which he declined in writing.Respondent need not be required to do again what ithas already done. We shall therefore amend the rem-edy and recommended Order accordingly.'With respect to Zaros, we agree with the remedyrecommended by the Administrative Law Judge-i.e.,a reinstatement offer and backpay until suchtime as a valid unconditional offer of reinstatementismade. As stated, Zaros was discharged by Respon-dent in April 1974 in violation of Section 8(a)(3) and'Jackson Tile Manufacturing Company,122 NLRB 764 (1958)(1). In accordance with the terms of the settlementagreement, Zaros was to have been reinstated andgiven backpay. Zaros did receive the backpay, butwas never reinstated. Respondent asserts that it didnot reinstate Zaros because he did not fulfill an oral-lyunderstood condition precedent to reinstate-ment-obtaining a valid Ohio driver's license andappropriate insurance coverage-within a reasonabletime.We have previously considered Respondent's as-sertion that there existed a condition precedent toZaros' reinstatement and concluded that, as the set-tlement agreement was clear and unambiguous on itsface requiring immediate and unconditional rein-statement, we could not accept parole evidence forthe purpose of varying the terms of the written agree-ment.'While we adhere to that conclusion,' we notethat, even if parole evidence varying the terms of thewritten agreement were considered, the rejection ofZaros' application for reinstatement was unlawful.Respondent contends that a valid license was a jobrequirement. The testimony reflects, however, thatsuch a requirement was not enforced. Zaros'licensehad previously been suspended for 6 months in 1972with Respondent's knowledge, but he was not re-stricted by Respondent from performing any of hisdriving duties during that time period. Another em-ployee was told when hired that while having anOhio driver's license was preferred it was not neces-sary. It is thus clear that the condition sought to beapplied by Respondent, a variance from the terms ofthe settlement agreement, was also discriminatorilyapplied.Finally, we note that even if the condition soughtby Respondent could be applied herein, a discrimi-natorily discharged employee is entitled to a reason-able period of time to decide whether he wishes toaccept reinstatement 4 Zaros not only consistentlysignified his desire to be reinstated, but also, contraryto the assertion of Respondent, fulfilled the invalidcondition precedent within a reasonable period oftime under the circumstances of this case. When thealleged "oral understanding" was reached on July 24,1974, no time period was mentioned for obtainingthe insuiance and license. Respondent's attorney did,however, offer his assistance to Zaros in' straighten-ing out his problems with the Bureau of Motor Vehi-cles.Zaros then tried unsuccessfully to reach Re-spondent's attorney by phone approximately 15 to 20times. Zaros finally reached the attorney on August2 Lane Aviation Corporation,218 NLRB 590 (1975)'We note that Zaros admitted in his testimony, over objection, that it washis understanding that he had to validate his license before beingreinstated° Southern Household Products Company, Inc,203 NLRB 881 (1973),Pen-co Enterprises, Inc, Penco of Ohio, and Acoustical Contracting and SupplyCorp,216 NLRB 734 (1975)226 NLRB No. 78 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD14 and they made an appointment to go to the Bu-reau of Motor Vehicles the following week. Severaldays later the attorney called off that appointmentand it was understood that Zaros would contact himagain. Zaros then proceeded to settle his insuranceand license problems himself, completing this bySeptember 9, 1974. Respondent, however, then re-fused to reinstate him asserting that the delay wasunreasonably long.5We disagree with Respondent and find that Zarosfulfilled within a reasonable period of time whatever"oral understanding" existed. No time period for ob-taining the insurance and license was given to Zarosat the time of the settlement agreement and Respon-dent was not prejudiced by the short delay, which,indeed, was at least partially caused by Respondent'sattorney.'Contrary to our concurring colleague, we do notbelieve that compliance with the Act is facilitated byallowing a Respondent to pick and choose whichprovisions of a settlement agreement he will disre-gard and which he will leave intact. While this resultmight, as our colleague asserts, "encourage parties toenter into [settlement] agreements," it does not "givemore standing to such agreements" but rather under-mines them and encourages additional litigation sub-sequent to such settlements.7We find that Respondent wrongfully refused to re-instate Zaros upon demand and thereby failed tocomply with the- terms of the settlement agreement.AMENDED REMEDYHaving found that Respondent has already com-plied with the notice-posting requirements with re-spect to its violations of Section 8(a)(1) of the Act5The exact date in September that Zaros sought reinstatement is unclearIt is clear,however,that shortly after he received the appropriate papersZaros went to Respondent's premises and applied for reinstatement throughSupervisor NobleNoble referred him to Respondent'sattorney, who in-formed Zaros that he would not be reinstated.v We findTrinityValleyIron and Steel Company, a Divisionof C. C Grif-finManufacturing Company,Inc,158 NLRB 890, 903(1966), inappositehere InTrinity,a striker abandoned his job and left the geographical areaLater he returned to the area and fortuitously learned that the strike hadended He then waited I month before requesting reinstatement We notedthere that in addition to the fact that the striker had abandoned the job,which is not true here,he also unreasonably delayed in applying for rein-statement.Here,of course,the delay was,at least part,beyond Zaros' con-trol7 The cases cited by our concurring colleague as representative of cases inwhich the Board reached a result contrary to our conclusion herein areclearly distinguishable.Thus,inMedical Manors, Inc, d/b/a CommunityConvalescentHospital and Community Convalescent East,199NLRB 840(1972), the Board refused to set aside the entire settlement agreement onlybecause there was full compliance in all respects except for a single minorincidentAnd inTompkins Motor Lines,Inc,142 NLRB 1 (1963), the sub-ject in dispute was specifically not covered by the settlement.Here,in con-trast,the refusal to reinstate Zaros is a critical element of the settlementagreement and the failure to comply therewith constitutes a breach of thebasic intent and purpose of that agreementand its discriminatory discharge of Hook and, fur-ther, offered Hook reinstatement, which he_ declined,and gave him backpay, we will delete those portionsof the recommended Order requiring it to take theactions already taken.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, LaneAviation Corporation, Columbus, Ohio,itsofficers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1.Substitute the following for paragraph 1(c):"(c) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights under Section 7 of the Act."2.Substitute the following for paragraph 2(a):"(a)Offer John D. Zaros immediate and full rein-statement. to his former job or, if that position nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights orprivileges, and make him whole for such loss of payhe may have suffered as a result of the Respondent'sdiscrimination against him, in the manner set forth inthe section of this Decision entitled `The Remedy.' "3.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER WALTHER,concurring:I agree with my colleagues as to the result reachedin this case but not with their rationale.Respondent complied with the settlement agree-ment reached with the General Counsel except as toZaros. As to him, Respondent believed, apparently ingood faith, that it was not required to reinstate himbecause of his delay in validating his driver's licensewhich Zaros admitted had been a precondition to hisreinstatement. I agree with my colleagues that Re-spondent's refusal to reinstate Zaros was unjustifiedand I concur in their order directing his reinstate-ment with backpay. But I do not believe that in orderto reach this result it is necessary to set aside theentire settlement agreement and litigate the unfair la-bor practices which have been resolved by agree-ment. I think it sufficient in circumstances such asexist in this case to leave the settlement agreementintact except as to the single term which has not beencomplied with and base a finding of unfair laborpractices only as to that term. By doing so, the Boardwillbe giving more standing to settlement agree-ments and thus encourage parties to enter into such LANE AVIATION CORP.577agreements, and will also make unnecessary any liti-gation whose results are already embodied in the set-tlement agreement. The Board has in some cases re-fused to set aside an entire settlement agreementbecause of noncompliance with one or more terms.' Iwould encourage the practice.8Medical Manors, Inc., d/b/a Community Convalescent Hospital and Com-munity Convalescent East,199 NLRB 840 (1972),Tompkins Motor Lines,Inc,142 NLRB 1 (1963).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge you, refuse to rein-state you, or otherwise discriminate against youbecause you have engaged in organizing activity,or are a member or supporter of TeamstersUnion, Local 413, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother union.WE WILL NOT In any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights under Section 7 of the Na-tional Labor Relations Act.WE WILL offer John D. Zaros reinstatement tohis former job or, if that job no longer exists, toa job substantially equivalent, without prejudiceto his seniority or other rights and privileges,and WE WILL make him whole for any loss of payhe may have suffered because we dischargedhim, with interest at the rate of 6 percent perannum.LANE AVIATION CORPORATIONon October 30, 1975. The complaint alleges a series of vio-lations of Section 8(a)(1) and(3) of the National LaborRelations Act, as amended (the Act), dating back to thespring of 1974, during which period an organizational cam-paign on behalf of Local 413 (the Union) was in progress.The alleged violations were the subject of an all party, in-formal settlement entered into on July 24, 1974. The Gen-eral Counsel alleges that Lane Aviation Corporation (theRespondent) breached the settlement agreement by failingand refusing to reinstate employee John D. Zaros. On Au-gust 13, 1975, the Regional Director for Region 9 withdrewhis approval of the settlement agreement under Section101.9(e)(2) of the Board's Statement and Procedures.Arenewed and consolidated complaint was issued on August13, 1975. The Respondent alleges full compliance with thesettlement agreement,maintaining that Zaros failed andrefused to accept an offer of reinstatement.The initial issue here is whether the Respondent's failureto effectuate the reinstatement of Zaros violated the Actand the settlement agreement. If such is the case, the earli-er charges and allegations must be dealt with to ascertainwhether or not they too were violative of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed on behalf of the General Counsel, the Re-spondent, and the individual employees, I make the follow-ing:FINDINGS OF FACT1.JURISDICTIONThe Respondent, an Ohio corporation, owns and oper-ates a business in Columbus, Ohio, which is engaged inselling and servicing aircraft. The Respondent annuallysells and causes to be shipped directly from its Columbus,Ohio, location to points outside Ohio, goods valued in ex-cess of $50,000. The Respondent also derives annual grossrevenues in excess of $500,000. The Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.I further find, as admitted, that the Union (Local 413) hasbeen and is a labor organization as defined in Section 2(5)of the Act.DECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge: Theseconsolidated cases I were heard by me in Columbus, Ohio,i (1) Case 9-CA-8183: Charge filed by the individual, Hook, on Decem-ber 7, 1973; complaint (consolidated with Case 9-CA-8263) dated March 6,1974.(2)Case 9-CA-8263: Charge filed by the individual, Zaros, on January23, 1974, complaint (consolidated with Case 9-CA-8183) dated March 6,1974(3)Cases 9-CA-8420-1,-2: Charge, Case 9-CA-8420-1, filed by theUnion (Local 413) on April 3, 1974; charge, Case 9-CA-8420-2, filed onApril 18, 1974; complaint, involving both charges, dated June 11, 1974 AII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThis case has its roots, as do many, in an organizationalcampaign during 1973 and 1974. The unit involved herehad been covered by a contract with Idea and Devel-opment Council (IDC). Local 413 (the Union) petitionedconsolidated complaint involving all three cases was dated August 13, 1975,and was later amended onOctober 15, 19752 The record fails to reveal exactly why the Regional Director waitedapproximately a year to withdraw his approval of the settlement agreementHowever,the litigationhistory inthis case(which will be discussed later)indicates challenges to an electionheld July 31,1974, and subsequent excep-tions to the Regional Director's report The Board issued its SupplementalDecision and Direction on June 18, 1975(218 NLRB 590) The dissent inthat Decision indicates that the Regional Director was awaiting the Deci-sion itself before withdrawal of his approval of the settlement agreement 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board for an election on June 19, 1973. The matter wastransferred directly to the Board which rendered its deci-sion on June 21, 1974 (211 NLRB 824).3 In granting thepetition and directing an election, the Board held that theIDC contract was not a bar to granting the Union's peti-tion for election since the contract term was indefinite orwithout a termination date. The election was held on July31, 1974, and the Union failed to receive a majority. Chal-lenges were filed to the election and exceptions were filedto the Regional Director's report. The Board's Supplemen-talDecision and Direction was issued. June 18, 1975 (218NLRB 590). The ballot of discharged employee Zaros wasamong those challenged. The Board, in light of the settle-ment agreement reinstating Zaros, agreed with the Region-alDirector's recommendation that Zaros' ballot should beopened and counted.' When the individual John E. Hookexecuted the settlement agreement, he also executed a let-ter to the Respondent acknowledging and declining an of-fer of reinstatement. However, Hook remains a party tothese proceedings and the complaint seeks his reinstate-ment along with that of Zaros.B. Summaryof Testimonyand Evidence1.Charles Richard NobleCharles Richard Noble has been employed by the Com-pany for the last 7 years. He is presently ramp manager, aposition he has held for 4 years. Noble, together with ShiftSupervisor Robert L. Moore, discharged Charging PartyJohn E. Hook on January 21, 1974, for what Noble charac-terized as "continued absence." Noble testified that Hookfailed to report for work because of reported "car trouble"on January 18, 19, 20, and 21, 1974, and was thereafterdischarged solely for these absences. Noble also dischargedCharging Party John D. Zaros on or about April 16, 1974,and at the recommendation of Foreman Bill Conners. No-ble testified that Zaros' discharge occurred because of "hisfailure topossess avalid driver's license" and "absentee-ism." According to Noble, his discovery of Zaros' lack of avalid license was the controlling reason for the discharge atthe time it occurred, although Noble maintained that theabsenteeismwas of equalseriousness.Noble was aware of the union organizational activitiesof Hook and Zaros. In November 1973, Noble discovereda group of employees gathered together with union repre-sentativesin a "line shack." Hook and Zaros were amongthe employees present. Zaros had earlier received a payincreasein October 1973 and Zaros had thereafter accused3The original and alleged unfair labor practices occurred during the peri-od between the Union's petition for election (June 19, 1973) and the Board'sinitial decision (June 21, 1974) See fn.1, supra4 The Board, in fn. 3 of its decision (218 NLRB 590, June 18, 1975),discussed the Zaros reinstatement and the fact that he had not yet been"returned" to work The reasons for the failure of Zaros' return were alsodiscussed, the Board concluding that the Respondent's condition that Zarosobtain a valid state driver's license prior to his return was outside of thewritten settlement agreement. The Board thus, and in effect, rejected thecondition, which goes to the very heart of this case. Since the GeneralCounsel has chosen to renew the complaint involving (among others) thisveryissue, I will determine the matter anew, notwithstanding the Board'sconclusions in fn 3 of its Supplemental Decision and DirectionNoble of trying to "bribe" him and thus influence hisunion sympathies through the pay raise. Noble further tes-tified that, in late 1974, Hook had been laid off in an eco-nomic reduction of employees. As a result, Hook had fileda charge with the Board. Hook's layoff was accomplishedby seniority and he thereafter requested reemployment onanother shift through a "bumping" process. Noble delayedthis bumping process for 2 or 3 weeks and Hook was final-ly reemployed on or about January 7, 1974. Noble testifiedthatHook, by virtue of "car trouble," failed to report towork on January 18, 19, 20, and 21. On January 21, Noblecalled Hook and stated that, if he did not report to workthat evening, he would be terminated. Hook failed to re-port to work that evening and thus, his termination becameeffective.Noble had not checked Hook's prior attendancerecord.Noble testified that Zaros had been walking to work forquite some time, and that he was suspicious that Zaros washaving problems with his driver's license.On or aboutApril 13, 1974, Noble indicated that Zaros was involved ina minor accident while driving a truck at work. Noble testi-fied that Zaros thought the incident was "very funny." Thisincident, further prompted Noble to check into the status ofZaros' license, whereupon Noble testified that his inquiriesrevealed that Zaros' driver'slicense wasnot valid. Noblethen discharged Zaros (on Monday, April 16). Zaros was aramp service employee and Noble testified that the FederalAviation Administration and the Respondent's insurancecompany required all such employees to have a driver'slicense. Noble further indicated that additionalreasons fordischarging Zaros included a drinking problem and a med-ical problem with his back. Noble had not previously ques-tioned Zaros regarding the status of his driver'slicense,even in light of what Noble had concluded was a "drinkingproblem." In fact, in previous years, Zaros had been issuedthe standard driving card (issued by the Respondent to allof its drivers) without inquiry into the status of Zaros' li-cense.2. John E. HookHook had worked for the Respondentas a lineman since1972.His job was to service and refuel aircraft. In June1973,Hook had been appointed to the Idea and Devel-opment Committee (IDC) at the recommendation of No-ble.As a lineman, Hook worked in the ramp service de-partment and, as a member of the IDC, Hook's duties wereto aid in the negotiation of a new contract for the rampservice department employees. In mid-June 1973, the rampservice employees rejected a proposed contract of Respon-dent and at the same time voted to take action to obtainrepresentation by a local Teamstersunion.Hook partici-pated in this effort and distributed union cards to the em-ployees. Based on the union cards obtained by Hook, Lo-cal 413 demanded recognition on June 19, 1973, and on thesame date filed its representation petition with the Board(Case 9-RC-10185).On June 21, 1973, Hook was called to Noble's officewhereupon, according to Hook, Noble indicated his dissat-isfaction with the petition, stating "we [were going to] giveyou . . . everything if you hadn't filed for this union." Lat- LANE AVIATIONCORP.579er that day, Noble requested a meeting of the ramp serviceemployees in the "line shack." At that meeting, Noble, ac-cording to Hook, requested the employees to continue withIDC in an effort to negotiate a new contract to replace thecurrent contract which expired at the end of the month. Atthat meeting the employees voted and rejected Noble's re-quest. A hearing was held in the Regional Director's officeon July 13, 1973, regarding the representation petition ofLocal 413.Hook testified that, prior to the hearing, he was requiredto sweep out hangars approximately once a week but that,after the hearing, he was required by Noble to sweep han-gars almost every day. In October 1973, Hook requested atransfer to another shift where he had seniority over twoemployees. He testified that his request was denied by Su-pervisor Tom Johnson although the shift supervisor in-volved (Robert Moore) acquiesced in the initial request.Hook was laid off on November 30, 1973, and immediatelyrequested that he be allowed to exercise his "bumpingrights" on another shift. This decision was delayed becauseHook had received a summons for 3 weeks'jury duty,com-mencing on or about the date of his layoff. In mid-Decem-ber 1973, Hook contacted Supervisor Moore with regard toreturning to work and was told to resubmit the requestafter the first of the year. On or about January 2, 1974,Hook contacted Noble and was told to report to work onJanuary 7. Hook testified that prior to his layoff he hadmissed only 2 days of work, once by virtue of the birth ofhis son and once to attend the representation petition hear-ing in July 1973.Regarding January 18, 19, and 20, 1974, Hook testifiedthat he did in fact fail to report to work on these daysbecause all three of his automobiles were inoperative. Hefurther testified that he lived almost 11 miles from the air-port and that the cab fare ranged from between $13 to $15a day. During these 4 days Hook further testified that hewas attempting to fix one or more of the vehicles and thathe was unable to use bus transportation because the near-est busline was 6 miles from his residence. Hook also testi-fied that he called in on the dates of the absences, reportingthe reasons to Supervisor Moore, who merely stated,"Okay, fine." On January 21, 1974, Hook testified that heagain called Supervisor Moore and reported that he wouldbe unable to work because of car trouble. Moore's reply,according to Hook, was again, "Okay, fine." Hook wasscheduled to commence working at 3:30 p.m. on January21, 1974, and he acknowledged receiving a phone call fromNoble at approximately 3:20 p.m. that afternoon whereinNoble indicated to him that, unless he came to work thatday at the appointed time, he was fired. Hook testified thatother employees had irregular attendance records, includ-ing John Montgomery and George Skiver. Skiver workedon Hook's shift and, according to Hook, he was absent 1 or2 days each month. On cross-examination, Hook admittedthat during the period between January 18 through Janu-ary 21, he personally called in to the Company only onceto report his car trouble. On the other 3 days concerned(January 18, 19, and 21) his wife or Zaros called in with theexcuse on his behalf.Regarding the settlement agreement that was enteredinto on July 24, 1974, Hook testified that he had neverbeen offered reinstatement and that he never refused rein-statement. Hook further testified that the backpay amountrecited in the agreement ($2,500) was to be a net amountand that in fact the amount that he actually received was$1,400. Hook was also familiar with the fact that Zaros wasto be reinstated and testified that he agreed to less backpayin the settlement than he was actually entitled to becauseof Zaros' reinstatement. In conjunction with the settlementagreement, Hook also executed a letter addressed to theRespondent wherein he acknowledged an offer of immedi-ate and full reinstatement and wherein he further declinedthat offer. Hook testified that he understood said letter tobe part of the settlement and that the reason he -signed theletterwas to receive his backpay and to, in effect, allowZaros to be reinstated.3. John ZarosZaros began working for Respondent in February 1969as a lineman. He continued as a lineman until his dischargeon April 16, 1974. In his capacity as a lineman, Zaros wasa ramp service employee engaged primarily in the fuelingof aircraft. Zaros joined the union campaign in June 1973and testified that on or about June 22, 1973, Noble statedto him "as you men are getting a union in here, I hope youall got another job lined up." In late October 1973, Zarosreceived an unscheduled pay increase which was with-drawn approximately 6 weeks later. Zaros apparently re-ported the pay increase to Local 413 representatives andthereafter, according to Zaros, Noble commented on re-porting the increase to the Union, stating, "I tried to giveyou guys a raise and you throw it back on the Company, ifyou don't want it I'll take it away from you." Further, andaccording to Zaros, he was given a disciplinary layoff of 4days in January 1974 by Noble for failure to report to workfor 2 days. Zaros indicated that he did report back prob-lems to a supervisor on the dates involved.Regarding his diver's license and the problems connect-ed therewith, Zaros testified that he did in fact lose hisdiver's license by court order in January 1972. The periodof suspension was 6 months and, according to Zaros, hereported this fact to Noble, resulting in no change of rou-tine in his work program. Zaros further testified that hereceived his license in the mail in mid-August 1972 andthereafter continued driving ramp service vehicles and re-fueling aircraft until March 1974, when,he was placed in-side hangars refueling private and smaller airplanes. Zarosapparently looked on this transfer as somewhat of a demo-tion, indicating that such work was usually done by lessexperienced employees. Zaros thereafter apparently filed acharge with the Board as a result of the transfer, and onApril 10, 1974, Zaros testified that Noble approached himand verbally expressed his dissatisfaction with the charge,stating, "I'll show you what . . . remedial tasks are, I'm so... mad." Zaros further testified that the following day,April 11, Noble accused him of drinking and asked him topresent his diver's license, questioning him about the va-lidity of the license. Zaros indicated that Noble copieddown his driver's license number and gave him back thelicense, after which Zaros indicated that it was valid. Zarosfurther testified that, to the best of knowledge, he actually 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDthought that his license was valid and that the followingday, April 12, 1974, the Respondent did issue him its owndriver's license or driver's card. Zaros did in fact identifythe card during his testimony and the contents of the writ-ten documentation on the card were, without objection,read into the record.Zaros, in testimony, acknowledged that he was involvedin an accident on Saturday, April 13, 1974, whereby a dou-ble pane window approximately 4 by 6 feet was broken.Zaros denied having been drinking at this time, stating thatthe accident happened at approximately 12:15 p.m., andthat he had reported to work at approximately 6 a.m. thatmorning. Zaros also related that he reported for work asusual on Sunday, April 15, 1974, and that nothing unusualhappened on the entire shift. He further related that thefollowing 2 days, April 15 and 16, were his scheduled daysoff although he did stop by the plant on April 15 and sawNoble, who said nothing to him. Zaros further testified thaton the following day, April 16, 1974, Noble called him athome at approximately 11:25 a.m., and indicated simplythat his employment was terminated. Zaros also testifiedthat he subsequently, on July 24, 1974, learned that hislicensehad been in fact suspended or revoked. The infor-mal settlement agreement was executed July 24, 1974, andthereafter Zaros testified that he obtained the necessaryinsurance to revalidate his license. This insurance was ap-parently in the form of a financial responsibility bond. Thenecessaryinsuranceto validate Zaros'licensewas obtainedon or about September 9, 1974, and according to Zaros theRespondent, with knowledge' of the same, refused to rein-statehim thereafter. Zaros also acknowledged that he knewthe validation of the driver's license was a necessary pre-requisite (on his part) in getting his job back.'Zaros also confirmed that he had called in on behalf ofHook in January 1974 and that he also was present in theline shack in November 1973 when Noble confronted theemployees and several union representatives, expressingdispleasure at the meeting. According to Zaros, Nobleasked what was going on and Zaros replied that they weretrying to find out their rights, to which Noble replied that"you [have] no ... rights." Zaros also contended that hethought his net backpay amount would be the full $750 asstated in the settlement agreement and in fact he received anet amount of $5051 Zaros further contended that counselfor the Respondent was to be of greater aid in obtaining hislicense or revalidating the same and that he was successfulin reaching the Respondent's counsel only once as the re-sult of 15 to 20 phone calls. The actual state driver's licenseof Zaros was, without objection, examined during his testi-mony and reflected that it was issued by the State of Ohioon November 10, 1972. There was also nothing on the li-cense to indicate its revocation or suspension and the expi-ration date was November 11, 1976.4.George W. Skiver IIIGeorge W. Skiver III has been a lineman and a ramp3This testimony was allowed over the strenuous objection of Zaros' coun-sel,who understandably argues here'that obtaining the license was not acondition, implied or otherwise, of Zeros' reinstatement. See fn4, supraservice employee for Respondent since January 1973. Skiv-er testified that on or about June 22, 1974, Noble ap-proached him regarding the Union and stated (amongother things) that "the Company will not agree to anythingthat the Union has to propose . . . [and] .if the Uniongets in, you're out." Skiver further related that he wasagain confronted by Noble in mid-August and while heand a fellow employee, Dennis Allard, were sweeping out ahangar, Noble stated that he hoped that they were "enjoy-ing" what they were doing "because after the union gets inthat's all you're gonna be doing." Skiver further testifiedthat,when he was interviewed and hired, Noble had askedhim if he had an Ohio driver's license, to which he repliedthat he did, after which Noble related that "it's not reallynecessary to have one here but we prefer that you do."5.Dennis Lee AllardDennis Lee Allard was employed by Respondent in July1972 and had terminated his employment voluntarily inJanuary 1974 to accept a position with another company.Allard testified that on June 22, 1974, Noble indicated tohim and another employee that "you guys better have an-other position lined up if the union gets in." Allard alsotestified that sometime during the summer of 1973 he andSkiver' were sweeping out a hangar when they were ap-proached by Noble who stated that they had "better getuse to it because that's what we would be doing when theunion came in."6.Robert MooreRobert Moore was employed by Respondent in March1967. His initial job was that of a lineman and he was latermade a foreman in 1970. Approximately 2-1/2 years later,he was promoted to the position of ramp supervisor.Moore's employment terminated on August 9, 1974, for"absenteeism, due to mental problems, and also back prob-lems which had plagued [him] since 1968." At the time ofhis testimony in this case he was under psychiatric treat-ment but indicated that he had recollection of the facts andevents as they occurred during the union campaign in thesummer of 1973. During this period, Moore's immediatesupervisor was Noble. Moore himself had been solicited byHook and had in fact signed a union card at Hook's re-quest.Moore testified that, during the union campaign,Noble and Vice President Tom Johnson had discussedHook with him and in connection with union activities.Moore described these conversations as frequent and al-most daily.Moore further related that both Noble andJohnson, in said frequent discussions, had accused Hookof being "a union plant" and that they both had indicatedthat they would do anything in their power to get rid ofhim.Moore, in testimony, also remembered that Hook'swife had called in during several of Hook's absences inJanuary 1974. Moore further testified that, in the fall of1973,Hook requested to "bump on" a different shift andthat he (Moore) had requested approval from Johnson forHook to make the transfer. Moore indicated that Johnsonrefused, stating that "if it were anybody but John Hook, hewould approve it." Moore testified that during Hook's 4- LANE AVIATIONCORP.581day absence in January 1974 Noble made several com-ments regarding dissension among the ramp service em-ployees and further regarding the fact that Hook had theemployees "uptight over this union thing." Moore furtherrelated that such comments were made on the date ofHook's termination and immediately prior to Noble's ter-mination conversation with Hook on January 21, 1974.Moore, on cross-examination, admitted that he felt thatRespondent had been "not entirely" fair and "somewhat"unfair in terminating him because of illness.III.EVALUATION OF LAW AND EVIDENCEThe Regional Director's authority to withdraw his ap-proval of the settlement agreement cannot be challenged.His reasons were obviously grounded in Respondent's fail-ure to reinstate Zaros. He further apparently felt his posi-tion was buttressed by the remarks set forth in footnote 3of the Board's Supplemental Decision and Direction.6 Ichoose to tackle the issues anew and in light of the evi-dence presented in this case.I conclude and find in this case that Respondent's fail-ure to reinstate or return Zaros to work constituted abreach of the settlement agreement dated July 24, 1974. Ihave little trouble in concluding that the reason set forth byRespondent in failing to reinstate Zaros is groundless. Re-gardless of the license renewal thought (erroneously orotherwise) to be a condition to reinstatement, the undisput-ed fact remains that Zaros, as early as September 9, 1974,was ready, willing, and able to return to work. He was thusreemployable and his return to work was inexcusable. Itappears that Respondent argues here that its offer of rein-statement was not timely accepted by Zaros through hisown inaction in failing to promptly validate his driver'slicense. The settlement agreement was executed on July 24,1974, and approximately 6 to 7 weeks thereafter Zaros hadsinglehandedly validated his license and was ready towork. I do not consider this period of time unusual or un-reasonable under the circumstances of this case. I do notconclude here that obtaining the license was an impliedcondition of Zaros' reinstatement as, provided in the settle-ment agreement. Obtaining the license merely removed thelast possible bar (valid or not) to Zaros' return to work.Having concluded that the failure to reinstate or returnZaros to work rests solely with the actions (or inactions) ofRespondent, I further conclude that the original dischargeof Zaros was, at least in part, pretextual. I cannot and donot credit the significant portions of Noble's testimony inthis case.His somewhat protracted performance on thewitness stand', afforded me ample opportunity to weigh hisinterests and! hostilities.His mannerisms, his recollectivecapabilities in some areas as opposed to others, and hislethargic attitude in many important areas lead me to de-tect in him extreme hostility toward, the Union and its sup-porters and a willingness to go to almost any length tosecure its failure. Of further significance here is Respon-dent's issuance, to Zaros, of a company driver's card onApril 12, 1974, only 4 days prior to Zaros' discharge and6 See fn.4, supra,long after Noble claims he became suspicious that Zarosmay have had state license problems.Hook's discharge poses a slightly more difficult problem.Noble alleged that he discharged Hook because of his 4-day absence in January due to car trouble. The absence,standing alone, could well attract some sympathy to Re-spondent's position here. However, in considering the rec-ord as a whole I can only conclude that Noble was consid-erably influenced by Hook's union activities. Hook hadbeen throughout the prime organizer on behalf of Local413. Noble had originally been responsible for Hook's ap-pointment to IDC, which had been fostered or backed byRespondent. Hook had then turned against IDC in favorof a Teamsters union, contrary to Noble's wishes and ap-parent faith in Hook. According to Moore, whose testimo-ny I credit, Hook had been accused of being a "unionplant" and an employee that both Noble and Johnsonwanted to -get rid of.In my considerations of these matters I have been mind-ful of the unsettled status of the Union and the pendinglitigation during the period of most of the alleged viola-tions.The election of July 31, 1974, had been challengedand was pending before the Board. As Noble had com-plained to Moore in January 1974, the employees were"uptight over this union thing." It was in this atmosphereand during this period that Noble chose most unwisely toassert himself.Upon the foregoing findings of fact and upon the entirerecord, I hereby make the following:FURTHER FINDINGSAND CONCLUSIONS OF LAW1.Respondent is an employer engaged in, commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent engaged in unfair labor practices withinthe meaning of Sections 8(a)(1) and 2(6) and (7) of the Actas follows:(a) In mid-August 1973, by threatening employees withmore onerous working conditions if the Union was suc-cessful.(b)On or about June 21, 1973, by informing employeesthat they would have gotten all of their demands if theyhad not sought union representation.(c)On June 22, 1973, by threatening employees that Re-spondent would not bargain with the Union and that em-ployees would be laid off or discharged if the Union wassuccessful.(d) In mid-December 1973, by revoking a wage increaseto an employee because of his union and protected activi-ties.(e) In November 1973, by advising employees that theyhad no right to union representation.(f)During the period from on or about January 16,1974, to on or about January 21, 1974, by suspending anemployee because of his union support and protected ac-tivity.(g)On April 10, 1974, by threatening an employee withmore onerous working conditions because the employeehad filed an unfair labor practice charge with the Board. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Sections 8(a)(1) and(3) and 2(6) and (7) of the Act as follows:(a)On January 21, 1974, by discharging John E. Hookbecause he engaged in union and protected activity.(b)On April 16, 1974, by discharging John D. Zarosbecause he engaged in union and protected activity.5.The Respondent has not otherwise violated the Act.THE REMEDYThe recommended Order will contain the conventionalprovisions in cases involving findings of interference, re-straint, coercion, and unlawful discharges, in violation ofSection 8(a)(1) ad (3) of the Act. This will require Respon-dent to cease and desist from the unfair labor practicesfound, to offer reinstatement 7 with backpay 8 to John E.Hook and John D. Zaros, and to post a notice to thateffect. In accordance with the usual requirements, rein-statement shall be to the two employees' respective formerpositions or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.The two discriminatees shall be made whole for any loss ofearnings each may have suffered by reason of the discrimi-nation against them, by payment to each of a sum of mon-ey equal to that which each normally would have earnedfrom the dates of their discharge to the dates they are of-fered reinstatement by Respondent,less net earnings, ifany, during such period, to be computed in the mannerprescribed in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe Respondent, Lane Aviation Corporation, Colum-bus,Ohio, its officers, agents, successors, and assigns,shall:7 Hook, by letter dated July 24, 1974, declined Respondent's offer ofreinstatement as proved in the settlement agreement of the same date. Hav-ing found a breach of that agreement and the Regional Director havingproerly withdrawn his approval, I consider Hook's declination to be voidSPHook and Zaros contend that the backpay amounts set forth in thesettlement agreement were to be "net" amounts,although they acceptedless I consider that the'agreement was unambiguous in this respect and thatthe compliance officer's instructions regarding tax deductions were correct.The word "pay" connotates salary in the context of these matters, andinherent in salary are the standard deductions and withholdings Creditshould and thus be given to Respondent for said payments9In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of theRules and Regulations,be adopted by the Boardand becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.1.Cease and desist from:(a)Discouraging membership in, support for, or activi-tieson behalf of Teamsters Union, Local 413, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother labor organization, ,by discriminating in any manneragainst any of its employees in regard to their hire andtenure of employment, or any term or condition of employ-ment, because of their union membership, sympathies, oractivities.(b) Suspending employees, threatening employees withdischarge or layoffs, loss of benefits, or other reprisals be-cause its employees engage in union activity or expressprounionsentiment.(c) In any like or related manner interfering with, re-straining, or coercing employeesin the exerciseof theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer John E. Hook and John D. Zaros immediateand full reinstatement to their respective former jobs or, ifthese positions no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights or privileges, and make each of them whole for suchloss of pay they may have sufferedas a resultof Respon-dent's discrimination against them, in the manner set forthin the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful to an analysis of the amounts of backpay dueunder the terms under this Order.(c)Post at its plant in Columbus, Ohio, copies of theattached notice marked "Appendix." 10 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 9, after being duly signed by an authorizedrepresen-tative of the Respondent, shall be posted immediately uponreceipt thereof, and be maintained by it for 60consecutivedays thereafter," in conspicuous places, including allplaces where notices to employees are customarily posted.Respondent shall take reasonable'steps to insurethat saidnotices are not altered, defaced, or-covered by any othermaterial.(d)Notify the Regional Director for Region 9, in writ-ing,within 2D days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be dismissedmsofar as it alleges unfair labor practices not foundherein.10 In the event the Board's Order isenforcedby a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National Labor RelationsBoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an,Order of theNational Labor Relations Board."11 I do not herein direct, order, or allow creditto Respondent for any timeof posting which mayhave beenaccomplishedas a result of the settlementagreementof July 24, 1974